          Case 1:17-cv-02989-AT Document 986 Filed 10/24/20 Page 1 of 2
           USCA11 Case: 20-13730 Date Filed: 10/24/2020 Page: 1 of 2


                         IN THE UNITED STATES COURT OF APPEALS

                                FOR THE ELEVENTH CIRCUIT

                                  _________________________

                                       No. 20-13730-RR
                                  _________________________

DONNA CURLING, an individual,
COALITION FOR GOOD GOVERNANCE,
DONNA PRICE,
JEFFREY SCHOENBERG,
LAURA DIGGES, et al.,

                                                                     Plaintiffs - Appellees,

                                               versus

SECRETARY OF STATE FOR THE STATE OF GEORGIA,
GEORGIA STATE ELECTION BOARD,
DAVID J. WORLEY,
REBECCA N. SULLIVAN,
STATE ELECTION BOARD,
AHN LE,
MATTHEW MASHBURN,

                                                                     Defendants - Appellants.
                                 __________________________

                                  On Appeal from the United States
                         District Court for the Northern District of Georgia
                                  __________________________

BEFORE:      JORDAN, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:

       The appellants’ motion for a stay pending appeal of the district court’s preliminary

injunction is granted.

       Judge Jordan dissents in part, and would not grant a stay as to (1) the requirement that the

state provide county election officials with an updated pollbook that can be printed and which

has all the information available in the electronic pollbook, (2) the requirement that the state
         Case 1:17-cv-02989-AT Document 986 Filed 10/24/20 Page 2 of 2
          USCA11 Case: 20-13730 Date Filed: 10/24/2020 Page: 2 of 2


direct county election officials to print and provide the paper pollbook backup for each polling

place, and (3) the requirement that the state direct county election officials to use the paper

pollbook backup in case of equipment malfunction or emergency.
